Helen F. Dalton & Associates, P.C.
Roman Avshalumov (RA 5508)
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Telephone: 718-263-9591

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

x

 

YENIFER BARRERA and WENDY AGUDELO, individually
and on behalf of all others similarly situated,

Plaintiffs, COLLECTIVE ACTION
COMPLAINT

-against-
JURY TRIAL

THE BUSHWICK ALE HOUSE, INC., and LOUIE SELAMAJ, 9 DEMANDED
and ELIANA GRAJALES, as individuals,

Defendants.

 

1.

Plaintiffs, YENIFER BARRERA and WENDY AGUDELO, individually and on
behalf of all others similarly situated, (hereinafter referred to as "Plaintiffs"), by their
attorneys at Helen F. Dalton & Associates, P.C., allege, upon personal knowledge as
to themselves and upon information and belief as to other matters, as follows:
PRELIMINARY STATEMENT

Plaintiffs, YENIFER BARRERA and WENDY AGUDELO, individually and on
behalf of all others similarly situated, through undersigned counsel, bring this action
against THE BUSHWICK ALE HOUSE, INC., and LOUIE SELAMAJ, and
ELIANA GRAJALES, as individuals, (hereinafter referred to as "Defendants"), to
recover damages for egregious violations of state and federal wage and hour laws
arising out of Plaintiffs’ employment at THE BUSHWICK ALE HOUSE, INC.,
located at 1056 Broadway, Brooklyn, New York 11221.

As a result of the violations of Federal and New York State labor laws delineated

below, Plaintiffs seek compensatory damages and liquidated damages in an amount
10,

11.

12.

exceeding $100,000.00. Plaintiffs also seek interest, attorneys’ fees, costs, and all

other legal and equitable remedies this Court deems appropriate.

JURISDICTION AND VENUE
This Court has subject matter jurisdiction over Plaintiffs’ federal claims pursuant to
the FLSA, 29 U.S.C, §216 and 28 U.S.C. §1331.
This Court has supplemental jurisdiction over Plaintiffs’ state law claims pursuant to
28 U.S.C. §1367.
Venue is proper in the EASTERN District of New York pursuant to 28 U.S.C.
§1391(b) because a substantial part of the events or omissions giving rise to the
claims occurred in this district.
This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.

§§2201 & 2202.

THE PARTIES
Plaintiff YENIFER BARRERA, residing at 3510 35 Street, Astoria, New York
11106, was employed from in or around December 2019 until in or around February
2020 by Defendants at THE BUSHWICK ALE HOUSE, INC., located at 1056
Broadway, Brooklyn, New York 11221.
Plaintiff WENDY AGUDELO, residing at 3506 34" Street, Long Island City, New
York 11106, was employed from in or around October 2019 until in or around
February 2020 by Defendants at THE BUSHWICK ALE HOUSE, INC., located at
1056 Broadway, Brooklyn, New York 11221.
Defendant, THE BUSHWICK ALE HOUSE, INC. is a corporation organized under
the laws of New York.
Defendant, THE BUSHWICK ALE HOUSE, INC. is a corporation authorized to do
business under the laws of New York.
Upon information and belief, Defendant, THE BUSHWICK ALE HOUSE, INC. isa
corporation organized under the laws of New York with a principal executive office

at 1056 Broadway, Brooklyn, New York 11221.
13.

14.

15.

16.

17.

18.

19.

20.

21.

22.

23,

24.

25.

26.

Upon information and belief, Defendant LOUIE SELAMAJ owns and operates THE
BUSHWICK ALE HOUSE, INC.

Defendant LOUIE SELAMAJ is the Chief Executive Officer of THE BUSHWICK
ALE HOUSE, INC. primarily at the Brooklyn location, where Plaintiffs were
employed.

Upon information and belief, Defendant LOUIE SELAMAJ is an agent of THE
BUSHWICK ALE HOUSE, INC.

Defendant LOUIE SELAMAJ has power over personnel decisions at THE
BUSHWICK ALE HOUSE, INC.

Upon information and belief, Defendant LOUIE SELAMAJ has power over payroll
decisions at THE BUSHWICK ALE HOUSE, INC.

Defendant LOUIE SELAMAJ has the power to hire and fire employees, including the
Plaintiff, at THE BUSHWICK ALE HOUSE, INC., establish and pay their wages, set
their work schedule, and maintains their employment records.

During all relevant times herein, Defendant LOUIE SELAMAJ was Plaintiffs’
employer within the meaning of the FLSA and NYLL.

Upon information and belief, Defendant ELIANA GRAJALES owns and/or operates
THE BUSHWICK ALE HOUSE, INC.

Upon information and belief, Defendant ELIANA GRAJALES is an agent of THE
BUSHWICK ALE HOUSE, INC.

Upon information and belief, Defendant ELIANA GRAJALES has power over
personnel decisions at THE BUSHWICK ALE HOUSE, INC. and hired the Plaintiffs.
Defendant ELIANA GRAJALES supervised the Plaintiffs on a daily basis.

Upon information and belief, Defendant ELIANA GRAJALES has power over
payroll decisions at THE BUSHWICK ALE HOUSE, INC. and distributed pay to the
Plaintiffs.

Defendant ELIANA GRAJALES has the power to hire and fire employees, including
the Plaintiffs, at THE BUSHWICK ALE HOUSE, INC., establish and pay their
wages, set their work schedule, and maintain their employment records.

During all relevant times herein, Defendant ELIANA GRAJALES was Plaintiffs’
employer within the meaning of the FLSA and NYLL.
27. On information and belief, THE BUSHWICK ALE HOUSE, INC. is, at present and

28.

29,

30.

31.

32.

33.

34,

35,

has been at all times relevant to the allegation in the complaint, an enterprise engaged
in interstate commerce within the meaning of the FLSA in that the entity (i) has had
employees engaged in commerce or in the production of goods for commerce, and
handle, sell or otherwise work on goods or material that have been moved in or
produced for commerce by any person: and (ii) has had an annual gross volume of

sales of not less than $500,000.00.

FACTUAL ALLEGATIONS
Plaintiff YENIFER BARRERA was employed from in or around December 2019
until in or around February 2020 by Defendants at THE BUSHWICK ALE HOUSE,
INC.
During Plaintiff YENIFER BARRERA’S employment by Defendants, Plaintiffs
primary duties were as a waitress, while performing other miscellaneous duties from
in or around December 2019 until in or around February 2020.
Plaintiff YENIFER BARRERA was paid by Defendants approximately $40.00 per
day from in or around December 2019 until in or around February 2020.
Plaintiff worked approximately eight (8) hours or more per week during her
employment by Defendants from in or around December 2019 until in or around
February 2020.
Defendants failed to pay Plaintiff YENIFER BARRERA the legally prescribed
minimum wage for her hours worked from in or around December 2019 until in or
around February 2020, a blatant violation of the minimum wage provisions contained
in the FLSA and NYLL.
Plaintiff WENDY AGUDELO was employed from in or around October 2019 until in
or around February 2020 by Defendants at THE BUSHWICK ALE HOUSE, INC.
During Plaintiff WENDY AGUDELO’S employment by Defendants, Plaintiffs
primary duties were as a waitress, while performing other miscellaneous duties from
in or around October 2019 until in or around February 2020.
Plaintiff WENDY AGUDELO was paid by Defendants approximately $40.00 per day

from in or around October 2019 until in or around February 2020.
36.

37.

38.

39,

40,

41,

42.

43.

Plaintiff WENDY AGUDELO worked approximately thirty-one (31) hours or more
per week during her employment by Defendants from in or around October 2019 until
in or around February 2020.

Defendants failed to pay Plaintiff WENDY AGUDELO the legally prescribed
minimum wage for her hours worked from in or around October 2019 until in or
around February 2020, a blatant violation of the minimum wage provisions contained
in the FLSA and NYLL.

Upon information and belief, Defendants willfully failed to post notices of the
minimum wage and overtime wage requirements in a conspicuous place at the
location of their employment as required by both the NYLL and the FLSA.

Upon information and belief, Defendants willfully failed to keep payroll records as
required by both NYLL and the FLSA.

As a result of these violations of Federal and New York State labor laws, Plaintiffs
seek compensatory damages and liquidated damages in an amount exceeding
$100,000.00. Plaintiff also seeks interest, attorneys’ fees, costs, and all other legal and

equitable remedies this Court deems appropriate.

COLLECTIVE ACTION ALLEGATIONS

Plaintiffs bring this action on behalf of themselves and other employees similarly
situated as authorized under the FLSA, 29 U.S.C. § 216(b). The employees similarly
situated are the collective class.

Collective Class: All persons who are or have been employed by the Defendants as
waitresses, or other similarly titled personnel with substantially similar job
requirements and pay provisions, who were performing the same sort of functions for
Defendants, other than the executive and management positions, who have been
subject to Defendants’ common practices, policies, programs, procedures, protocols
and plans including willfully failing and refusing to pay required overtime wage
compensation.

Upon information and belief, Defendants employed between 20 and 30 employees

within the past three years subjected to similar payment structures.
44,

4S.

46,

47,

48,

49,

50.
S51.

52.

Upon information and belief, Defendants suffered and permitted Plaintiffs and the
Collective Class to work more than forty hours per week without appropriate
overtime compensation.

Defendants’ unlawful conduct has been widespread, repeated, and consistent.

Upon information and belief, Defendant had knowledge that Plaintiffs and the
Collective Class performed work requiring overtime pay.

Defendants’ conduct as set forth in this Complaint, was willful and in bad faith, and
has caused significant damages to Plaintiffs and the Collective Class.

Defendants are liable under the FLSA for failing to properly compensate Plaintiffs
and the Collective Class, and as such, notice should be sent to the Collective Class.
There are numerous similarly situated current and former employees of Defendants
who have been denied overtime pay in violation of the FLSA and NYLL, who would
benefit from the issuance of a Court-supervised notice of the present lawsuit, and the
opportunity to join the present lawsuit. Those similarly situated employees are
known to Defendants and are readily identifiable through Defendants’ records.

The questions of law and fact common to the putative class predominate over any
questions affecting only individual members.

The claims of Plaintiffs are typical of the claims of the putative class.

Plaintiffs and their counsel will fairly and adequately protect the interests of the
putative class.

A collective action is superior to other available methods for the fair and efficient

adjudication of this controversy.

FIRST CAUSE OF ACTION
Minimum Wages Under The Fair Labor Standards Act

Plaintiffs re-allege and incorporate by reference all allegations in all preceding
paragraphs.
Plaintiffs have consented in writing to be a party to this action, pursuant to 29 U.S.C.

§216(b).
At all times relevant to this action, Plaintiffs were engaged in commerce or the
production of services and goods for commerce within the meaning of 29 U.S.C.
§§206(a) and 207(a).

At all times relevant to this action, Defendants were employers engaged in commerce

~ or the production of goods for commerce within the meaning of 29 U.S.C. §§206(a)

10.

11.

12.

13.

and 207(a).

Defendants willfully failed to pay Plaintiffs a minimum wage in accordance with 29
U.S.C. §§201, 202 and 203.

Defendants’ violations of the FLSA, as described in this Complaint have been willful
and intentional.

Defendants have not made a good faith effort to comply with the FLSA with respect
to the Plaintiffs’ compensation.

Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from Defendants
his unpaid minimum wages and an equal amount in the form of liquidated damages,
as well as reasonable attorneys’ fees and costs of the action including interest,

pursuant to the FLSA, specifically 29 U.S.C. §216(b).

SECOND CAUSE OF ACTION

Minimum Wages Under New York Labor Law
Plaintiffs re-allege and incorporate by reference all allegations in all preceding
paragraphs.
At all times relevant to this action, Plaintiffs were employed by Defendants within the
meaning of NYLL §§2 and 651.
At all times relevant to this action, Defendants were employers within the meaning of
NYLL.
Defendants failed to record, credit or compensate Plaintiffs the applicable minimum
hourly wage, in violation of the New York Minimum Wage Act, specifically NYLL
§652.
Defendants also failed to pay Plaintiffs the required minimum wage, which Plaintiff

were entitled under NYLL §652, in violation of 12 N. Y. C. R. R. 137-1.3.
14. Due to Defendants’ NYLL violations, Plaintiffs are entitled to recover from
Defendants his unpaid minimum wages and an amount equal to their unpaid
minimum wages in the form of liquidated damages, as well as reasonable attorneys’

fees and costs of the action, including interest in accordance with NYLL §198 (1-a).

THIRD CAUSE OF ACTION

Violation of the Notice and Recordkeeping Requirements of the New York Labor Law

15. Plaintiffs re-allege and incorporate by reference all allegations in all preceding
paragraphs,

16. Defendants failed to provide Plaintiffs with a written notice, in English and in
Spanish (Plaintiffs’ primary language), of their rate of pay, regular pay day, and such
other information as required by NYLL §195(1).

17. Defendants are liable to Plaintiffs in the amount of $5,000.00 per Plaintiff, together

with costs and attorneys’ fees.

FOURTH CAUSE OF ACTION
Violation of the Wage Statement Requirements of the New York Labor Law
18. Plaintiffs re-allege and incorporate by reference all allegations in all preceding
paragraphs.
19. Defendants failed to provide Plaintiffs with wage statements upon each payment of
wages, as required by NYLL §195@)
20. Defendants are liable to Plaintiffs in the amount of $5,000.00 per Plaintiff, together

with costs and attorneys’ fees.

PRAYER FOR RELIEF
Wherefore, Plaintiffs respectfully request that judgment be granted:
a. Declaring Defendants’ conduct complained herein to be in violation of the
Plaintiffs’ rights under the FLSA, the New York Labor Law, and its regulations,
b. Awarding Plaintiffs unpaid minimum wages;
c. Awarding Plaintiffs liquidated damages pursuant to 29 U.S.C. §216 and New
York Labor Law §§198(1-a), 663(1);
Case 1:20-cv-03572-PKC-RLM Document1 Filed 08/07/20 Page 9 of 10 PagelD #: 9

d. Awarding Plaintiffs prejudgment and post-judgment interest;
e. Awarding Plaintiffs the costs of this action together with reasonable attorneys’

fees; and

f. Awarding such and further relief as this court deems necessary and proper.

DEMAND FOR TRIAL BY JURY
Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs demand a trial

by jury on all questions of fact raised by the complaint.

   

Dated: This hay of August 2020.

 
 

 

Roman Avshalumov, Esq. (RA 5508)
Helen F. Dalton & Associates, PC
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415

Telephone: 718-263-9591

Fax: 718-263-9598
Case 1:20-cv-03572-PKC-RLM Document1 Filed 08/07/20 Page 10 of 10 PagelD #: 10

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

YENIFER BARRERA and WENDY AGUDELO, individually and on behalf of all others similarly
situated,

Plaintiffs,
-against-

THE BUSHWICK ALE HOUSE, INC., and LOUIE SELAMAJ, and ELIANA GRAJALES, as
individuals,

Defendants.

 

SUMMONS & COMPLAINT

 

HELEN F. DALTON & ASSOCIATES, P.C.
Attorneys for Plaintiffs
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Phone (718) 263-9591
Fax (718) 263-9598

 

TO:

THE BUSHWICK ALE HOUSE, INC.
1056 BROADWAY
BROOKLYN, NEW YORK 11221

LOUIE SELAMAJ
1056 BROADWAY
BROOKLYN, NEW YORK 11221

ELIANA GRAJALES

1056 BROADWAY
BROOKLYN, NEW YORK 11221

10
